DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Response to Amendment
The amendments filed June 30, 2021 have been entered. Accordingly, claims 1-21 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 3, 8, 11, 16-17, and 19. Claim 20 is cancelled by Applicant. Claim 21 is newly presented. The previous 103 rejections regarding claims 11-15 in view of Varinelli (EP 558877) have been withdrawn due to applicant’s amendments. However the 102 rejection has been modified to a 103 rejection due to applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a tooling fixture, does not reasonably provide enablement for forces that external and clearly not a part of the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how external forces are a part of the device. Furthermore, the word external clearly shows that the element being mentioned is NOT part of the invention commensurate in scope with these claims. 
The limitations of the claim have to modify the actual device and elements which are part of the device and are undetermined would not be inventive subject matter. The claims must always teach how to make and use of the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 recites the limitation "an external force acting on the work-support surface" in lines 14-15. It is unclear what qualifies or constitutes an external force acting on the support and how an external force is a part of the claimed invention, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the external force to be any type of force acting on the work-support surface of the tilt platform.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spillane (US Patent No. 10,814,440) in view of Beecherl (US Patent No. 6,637,737).
Regarding claim 1, Spillane discloses: a tooling fixture (see figures 1-15) comprising: 
a tilt platform (element 42) comprising: 
a work-support surface (top surface of element 42); and 
an indexing point (see Detail A in the annotated figure below) that is located on the work-support surface at an intersection of orthogonal axes that extend through a center of the(see annotated figure below the indexing point (Detail A) is formed on the work-support surface (top surface of element 42) at an intersection of orthogonal axes (elements T1 and T2) extended through a center of element 42);
 a frame assembly coupled to the tilt platform (see figure 15 element 36); wherein: the frame assembly supports rotational movement of the tilt platform about a first orthogonal axis (element T2) and a second orthogonal axis (element T1) of the orthogonal axes and is configured to enable access to the work-support surface from a direction that is opposite the frame assembly (see figure 1 showing the frame assembly of the device enables unobstructed engaging of the tooling fixture (element 36) that comprises the work-support surface (top surface of element 42),  with the work piece from a direction opposite the frame assembly); 
the tilt platform rotates about the first orthogonal axis and the second orthogonal axis to an indexed orientation in response to an external force acting on the work-support surface from the direction that is opposite the frame assembly (Giving that the external force is not a part of the invention and since the prior art meets the structural limitations of the device, the device is capable of performing the claim function); 
a location of the indexing point relative to a reference frame is fixed during rotational movement of the tilt platform about either one of the first orthogonal axis and the second orthogonal axis (see annotated figure below Detail A (location of indexing point) is fixed relative to a reference frame (X-Y-Z axis) during rotational movement about either one of the two of the orthogonal axes (elements T1 and T2)).

    PNG
    media_image1.png
    905
    833
    media_image1.png
    Greyscale

However, Spillane appears to be silent regarding a brake assembly coupled to the frame assembly and the brake assembly locks the tilt platform in the indexed orientation to inhibit further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis.
Beecherl teaches it was known in the art to have a tooling fixture (Figures 1-10 element 10) with a tilt platform (element 20) indexable about a first and second orthogonal axis (x-y-z axis) comprising a brake assembly (elements 35 and 76) operatively coupled with the frame assembly (see figures 4/5 element 35 is operatively coupled to element 38 which is operatively coupled to element 76 (as best shown) and are coupled to the tilt platform (element 20) which is operatively coupled with the frame assembly as best shown in figure 1) and configured to inhibit rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis (see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion and see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus inhibiting rotational movements of the tilt platform about the first and second orthogonal axis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to incorporate the teachings of Beecherl to provide a brake assembly coupled to the frame assembly and the brake assembly locks the tilt platform in the indexed orientation to inhibit further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis. Doing so allows the user to utilize a brake in order to lock the frame assembly in place to allow the work piece to be worked on without any unwanted movements during operations.
Regarding claim 2, Spillane modified discloses: the tooling fixture of Claim 1, wherein: the frame assembly comprises: a base frame (see Detail B in the annotated figure above); a first moveable frame (see annotated figure below showing multiple moveable frames (elements 96A)) coupled to the base frame (see annotated figure below showing an exploded view of the assembly and see also figure 12 showing an assemble view of the device having the multiple moveable frames (elements 96A) operatively coupled to the base frame (Detail B)) and moveable along a first curved path (see figures 9-11 showing the moveable frame assembled with the tilting platform (element 42) and moveable along a curved path); and a second moveable frame (see annotated figure below showing multiple moveable frames (elements 96B)) coupled to the first moveable frame (see annotated figure below showing an exploded view of the assembly and see also figure 12 showing an assemble view of the device having the multiple moveable frames (elements 96B) operatively coupled to the first moveable frame) and moveable along a second curved path (see figure 8 showing the moveable frame assembled with the tilting platform (element 42) and moveable along a curved path); and the tilt platform is coupled to the second moveable frame (see annotated figure below showing an exploded view of the assembly and see also figure 12 showing an assemble view of the device having the multiple moveable frames (elements 96) operatively coupled to the tilt platform (element 42)).

    PNG
    media_image2.png
    610
    877
    media_image2.png
    Greyscale

Regarding claim 3, Spillane modified discloses: the tooling fixture of Claim 2, wherein: movement of the first moveable frame along the first curved path relative to the base frame rotates the tilt platform about the first orthogonal axis (see figures 9-11 showing movement of the first moveable frame along the first curved path (see figures 10-11 illustrating the movement in a curved path relative to the base frame rotates the tilt platform (element 42) about a first orthogonal axis (see Figure 9 element T2) of the orthogonal axes); and movement of the second moveable frame along the second curved path relative to the first moveable frame rotates the tilt platform about the second orthogonal axis (see figure 8 showing movement of the second moveable frame along the second curved path (see movement arrows in figure 8) relative to the first moveable frame rotates the tilt platform (element 42) about a second orthogonal axis (see Figure 8 element T1) of the orthogonal axes).
Regarding claim 4, Spillane modified discloses: the tooling fixture of Claim 3, wherein: the first curved path has a first center of curvature (see Detail A in the annotated figure below), located on the first orthogonal axis (Detail A is located on the first orthogonal axis (element T1)), and a first radius of curvature (see Detail R1 in the annotated figure below); and the second curved path has a second center of curvature (see Detail B in the annotated figure below), located on the second orthogonal axis (Detail B is located on the first orthogonal axis (element T2), and a second radius of curvature (see Detail R2 in the annotated figure below).

    PNG
    media_image3.png
    831
    658
    media_image3.png
    Greyscale

Regarding claim 5, Spillane modified discloses: a first radius of curvature (element R1 in the annotated figure above) and second radius of curvature (element R2 in the annotated figure above), but appears to be silent that the first radius of curvature and the second radius of curvature are the same.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result. In this situation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified Spillane by modifying the size of the first radius of curvature and the second radius of curvature to be the same, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to have both of the radius of curvature be the same thus allowing the device to have a  curved path that allows the movable frames of the device to move during operations in order to change the device’s orientation depending on the work piece being worked on. (see MPEP 2144.04)
Regarding claim 6, Spillane modified discloses: a first radius of curvature (element R1 in the annotated figure above) and second radius of curvature (element R2 in the annotated figure below), but appears to be silent that the first radius of curvature and the second radius of curvature are different.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result. In this situation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified Spillane by modifying the size of the first radius of curvature and the second radius of curvature to be different, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to have both of the radius of curvature be different thus allowing the device to have a  curved path that allows the movable frames of the device to move during operations in order to change the device’s orientation depending on the work piece being worked on. (see MPEP 2144.04)
Regarding claim 7, Spillane modified discloses: the tooling fixture of Claim 3, wherein the frame assembly further comprises: at least one first curved rail (element 80) configured to support movement of the first moveable frame along the first curved path relative to the base frame (see figures 9-11 and also col. 5, ll. 42-47); and at least one second curved rail (element 84) configured to support movement of the second moveable frame along the second curved path relative to the first moveable frame (see figure 8 and also col. 5, ll. 42-47).
Regarding claim 8, Spillane modified discloses all the elements as stated above in the rejection of claims 1-3, but appears to be silent with respect to the brake assembly comprising: a first brake coupled to the base frame and the first moveable frame; and a second brake coupled to the first moveable frame and the second movable frame; the first brake selectively inhibits movement of the first moveable frame along the first curved path relative to the base frame; and the second brake selectively inhibits movement of the second moveable frame along the second curved path relative to the first moveable frame.
Beecherl further teaches it was known in the art to have a tooling fixture (Figures 1-10 element 10) with a tilt platform (element 20) indexable about a first and second orthogonal axis (x-y-z axis) comprising a first brake (element 35), a second brake (element 46), the first brake selectively inhibits movement (see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion, thus inhibiting movement), and the second brake selectively inhibits movement (see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus inhibiting movement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to incorporate the teachings of Beecherl to provide a first brake and second brake to selectively inhibit movement. The resultant combination of the first and second brake of Beecherl now coupled to the base frame and the first moveable frame and coupled to the first moveable frame and the second movable frame as taught as Spillane in order to inhibit movement of the first moveable frame along the first curved path relative to the base frame and inhibit movement of the second moveable frame along the second curved path relative to the first moveable frame. Doing so allows the user to utilize a brake in order to lock the frame assembly in place to allow the work piece to be worked on without any unwanted movements during operations. 
Regarding claim 9, Spillane discloses: the tooling fixture of Claim 1, further comprising an actuator (elements 46 and 50) operatively coupled with the frame assembly (see figures 12 and 15) and configured to rotationally move the tilt platform about at least one of the orthogonal axes (see col. 5, ll. 18-22 and ll. 30-38 where the prior art states that the actuator (elements 46 and 50) all ow the tilt platform (element 42 to rotationally move about the orthogonal axes (elements T1 and T2)).
Regarding claim 10, Spillane discloses: the tooling fixture of Claim 1, further comprising a translation- drive assembly (see figure 13 elements 30, 38, 90) coupled to the frame assembly (see figure 13 elements 30, 38, 90 are coupled to the frame assembly element 36) and configured to linearly move the tilt platform along a third orthogonal axis of the orthogonal axes (see figure 13 and see also col. 6, ll. 11-15 where the prior art states that elements 30, 38, 90 operate in order to “raise and lower” the tilt platform on the Z-axis).
Regarding claim 11, Spillane discloses: a tooling system (see figures 1-15 element 10) for supporting a workpiece (see col. 6, ll. 40-42) during mAmendment After Finalanufacturing, the tooling system comprising: 
a tooling fixtures (see figures 1-15), wherein at least one of the plurality of tooling fixtures comprises: 
a tilt platform (element 42) comprising:
 a work-support surface (top surface of element 42); and 
an indexing point (see Detail A in the annotated figure below) that is located on the work-support surface at an intersection of orthogonal axes that extend through a center of the work-support surface (see annotated figure below the indexing point (Detail A) is formed on the work-support surface (top surface of element 42) at an intersection of orthogonal axes (elements T1 and T2) extended through a center of element 42); 
a frame assembly coupled to the tilt platform (see figure 15 element 36); 
and a robotic manipulator (element 100) that is moveable relative to the at least one of the tooling fixtures (see figure 1 element 100 relative to the tooling fixture via elements 18/20 and see also col. 6, ll. 29-48), 
wherein: 
the work-support surface is configured to support the workpiece (see col. 4, ll. 60-63); 
the frame assembly supports rotational movement of the tilt platform about a first orthogonal axis (element T2) and a second orthogonal axis (element T1) of the orthogonal axes and is configured to enable access to the work-support surface from a direction that is opposite the frame assembly (see figure 1 showing the frame assembly of the device enables unobstructed engaging of the tooling fixture (element 36) that comprises the work-support surface (top surface of element 42),  with the work piece from a direction opposite the frame assembly); 
the tilt platform rotates about the first orthogonal axis and the second orthogonal axis in response to an external force acting on the work-support surface from the direction that is opposite the frame assembly (Giving that the external force is not a part of the invention and since the prior art meets the structural limitations of the device, the device is capable of performing the claim function); 
the robotic manipulator applies the external force to the work-support surface from the direction that is opposite the frame assembly to rotate the tilt platform to an indexed orientation (Giving that the external force is not a part of the invention and since the prior art meets the structural limitations of the device including a robotic manipulator (element 100), the device is capable of performing the claim function); 
a location of the indexing point is fixed relative to a reference frame during rotational movement of the tilt platform about either one of the first orthogonal axis and the second orthogonal axis (see annotated figure below Detail A (location of indexing point) is fixed relative to a reference frame (X-Y-Z axis) during rotational movement about either one of the two of the orthogonal axes (elements T1 and T2)). 

    PNG
    media_image1.png
    905
    833
    media_image1.png
    Greyscale

However, Spillane appears to be silent regarding that his system comprises a plurality of tooling fixtures, a brake assembly coupled to the frame assembly, and the brake assembly locks the tilt platform in the indexed orientation to inhibit further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to provide a plurality of tooling fixtures, since a mere duplication of essential working part of device involves only routine skill in the art. Doing so allows the user to have multiple tooling fixture that secure work pieces during manufacturing, thus increase production of work pieces to be worked on. See MPEP 2144.04 (IV)(B)
However, Spillane modified appears to be silent regarding, a brake assembly coupled to the frame assembly, and the brake assembly locks the tilt platform in the indexed orientation to inhibit further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis.
Beecherl teaches it was known in the art to have a tooling fixture (Figures 1-10 element 10) with a tilt platform (element 20) indexable about a first and second orthogonal axis (x-y-z axis) comprising a brake assembly (elements 35 and 76) coupled with the frame assembly (see figures 4/5 element 35 is operatively coupled to element 38 which is operatively coupled to element 76 (as best shown) and are coupled to the tilt platform (element 20) which is operatively coupled with the frame assembly as best shown in figure 1) and the brake assembly locks the tilt platform in the indexed orientation to inhibit further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis (see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion and see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus inhibiting rotational movements of the tilt platform about the first and second orthogonal axis).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to incorporate the teachings of Beecherl to provide a brake assembly coupled to the frame assembly, and the brake assembly locks the tilt platform in the indexed orientation to inhibit further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis. Doing so allows the user to utilize a brake in order to lock the frame assembly in place to allow the work piece to be worked on without any unwanted movements during operations.
Regarding claim 12, Spillane further modified discloses: the tooling system of Claim 11, wherein: the frame assembly comprises: a base frame (see Detail B in the annotated figure above); a first moveable frame (see annotated figure below showing multiple moveable frames (elements 96A)) coupled to the base frame (see annotated figure below showing an exploded view of the assembly and see also figure 12 showing an assemble view of the device having the multiple moveable frames (elements 96A) operatively coupled to the base frame (Detail B)) and moveable along a first curved path (see figures 9-11 showing the moveable frame assembled with the tilting platform (element 42) and moveable along a curved path); and a second moveable frame (see annotated figure below showing multiple moveable frames (elements 96B)) coupled to the first moveable frame (see annotated figure below showing an exploded view of the assembly and see also figure 12 showing an assemble view of the device having the multiple moveable frames (elements 96B) operatively coupled to the first moveable frame) and moveable along a second curved path (see figure 8 showing the moveable frame assembled with the tilting platform (element 42) and moveable along a curved path); and the tilt platform is coupled to the second moveable frame (see annotated figure below showing an exploded view of the assembly and see also figure 12 showing an assemble view of the device having the multiple moveable frames (elements 96) operatively coupled to the tilt platform (element 42)).

    PNG
    media_image2.png
    610
    877
    media_image2.png
    Greyscale

Regarding claim 13, Spillane further modified discloses: the tooling system of Claim 12, wherein: movement of the first moveable frame along the first curved path relative to the base frame rotates the tilt platform about the first orthogonal axis (see figures 9-11 showing movement of the first moveable frame along the first curved path (see figures 10-11 illustrating the movement in a curved path relative to the base frame rotates the tilt platform (element 42) about a first orthogonal axis (see Figure 9 element T2) of the orthogonal axes); and movement of the second moveable frame along the second curved path relative to the first moveable frame rotates the tilt platform about the second orthogonal axis (see figure 8 showing movement of the second moveable frame along the second curved path (see movement arrows in figure 8) relative to the first moveable frame rotates the tilt platform (element 42) about a second orthogonal axis (see Figure 8 element T1) of the orthogonal axes).
Regarding claim 14, Spillane further modified discloses: the tooling system of Claim 13, wherein: the first curved path has a first center of curvature (see Detail A in the annotated figure below), located on the first orthogonal axis (Detail A is located on the first orthogonal axis (element T1)), and a first radius of curvature (see Detail R1 in the annotated figure below); and the second curved path has a second center of curvature (see Detail B in the annotated figure below), located on the second orthogonal axis (Detail B is located on the first orthogonal axis (element T2), and a second radius of curvature (see Detail R2 in the annotated figure below).

    PNG
    media_image3.png
    831
    658
    media_image3.png
    Greyscale

Regarding claim 15, Spillane further modified discloses: the tooling system of Claim 12, wherein the frame assembly further comprises: at least one first curved rail (element 80) configured to support movement of the first moveable frame along the first curved path relative to the base frame (see figures 9-11 and also col. 5, ll. 42-47); and at least one second curved rail (element 84) configured to support movement of the second moveable frame along the second curved path relative to the first moveable frame (see figure 8 and also col. 5, ll. 42-47).
Regarding claim 16, Spillane further modified discloses all the elements as stated above in the rejection of claim 11, but appears to be silent with respect to the brake assembly comprising a first brake coupled to the base frame and the first moveable frame; and a second brake coupled to the first moveable frame and the second movable frame; the first brake selectively inhibits movement of the first moveable frame along the first curved path relative to the base frame; and the second brake selectively inhibits movement of the second moveable frame along the second curved path relative to the first moveable frame.
Beecherl further teaches it was known in the art to have a tooling fixture (Figures 1-10 element 10) with a tilt platform (element 20) indexable about a first and second orthogonal axis (x-y-z axis) comprising a first brake (element 35), a second brake (element 46), the first brake selectively inhibits movement (see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion, thus inhibiting movement), and the second brake selectively inhibits movement (see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus inhibiting movement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to incorporate the teachings of Beecherl to provide a first brake and second brake to selectively inhibit movement. The resultant combination of the first and second brake of Beecherl now coupled to the base frame and the first moveable frame and coupled to the first moveable frame and the second movable frame as taught as Spillane in order to inhibit movement of the first moveable frame along the first curved path relative to the base frame and inhibit movement of the second moveable frame along the second curved path relative to the first moveable frame. Doing so allows the user to utilize a brake in order to lock the frame assembly in place to allow the work piece to be worked on without any unwanted movements during operations. 
Regarding claim 17, Spillane discloses: a method of supporting a workpiece during manufacturing, the method comprising steps of: 
locating a tooling fixture in a manufacturing environment (see figure 1 showing the tooling fixture (element 36) being located in the manufacturing environment that tool is being used to manufacture the work piece), wherein the tooling fixture comprises: 
a tilt platform (element 42) comprising:
a work-support surface (top surface of element 42); and 
an indexing point (see Detail A in the annotated figure below) that is located on the work-support surface at an intersection of orthogonal axes that extend through a center of the work-support surface; and 
a frame assembly coupled to the tilt platform and configured to support rotational movement of the tilt platform about a first orthogonal axis and a second orthogonal axis of the orthogonal axes (see annotated figure below the indexing point (Detail A) is formed on the work-support surface (top surface of element 42) at an intersection of orthogonal axes (elements T1 and T2) extended through a center of element 42); and 
locating the indexing point of the tilt platform at an indexed location relative to a reference frame of the manufacturing environment (see annotated figure below Detail A (location of indexing point at an indexed location) is fixed relative to a reference frame (X-Y-Z axis) during rotational movement about either one of the two of the orthogonal axes (elements T1 and T2)); 
applying an external force to the work-support surface from a direction opposite the frame assembly (Giving that the external force is not a part of the invention and since the prior art meets the structural limitations of the device, the device is capable of performing the claim function); 
rotationally moving the tilt platform about at least one of the first orthogonal axis and the second orthogonal axis (see figure 8 and see also col. 5, ll. 30-38) of the orthogonal axes to an indexed orientation in response to the external force; 
maintaining the indexing point at the indexed location relative to the reference frame when rotationally moving the tilt platform about either one of the first orthogonal axis and the second orthogonal axis of the orthogonal axes (see figures 8-11 showing the indexing points of the orthogonal axes (elements T1 an T2) at a fixed location relative to the reference frame when rotationally moving the tilt platform).

    PNG
    media_image1.png
    905
    833
    media_image1.png
    Greyscale

However, Spillane appears to be silent regarding a brake assembly coupled to the frame assembly and configured to inhibit rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis; and locking the tilt platform at the indexed orientation using the brake; and with the tilt platform in the indexed orientation, supporting the workpiece with the work- support surface.
Beecherl teaches it was known in the art to have a tooling fixture (Figures 1-10 element 10) with a tilt platform (element 20) indexable about a first and second orthogonal axis (x-y-z axis) comprising a brake assembly (elements 35 and 76) coupled with the frame assembly (see figures 4/5 element 35 is operatively coupled to element 38 which is operatively coupled to element 76 (as best shown) and are coupled to the tilt platform (element 20) which is operatively coupled with the frame assembly as best shown in figure 1) and configured to inhibit rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis (see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion and see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus inhibiting rotational movements of the tilt platform about the first and second orthogonal axis) and locking the tilt platform at the indexed orientation using the brake; and with the tilt platform in the indexed orientation, supporting the workpiece with the work- support surface (see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion and see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus locking the tilt platform at the indexed orientation using the brake while supporting the work piece).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to incorporate the teachings of Beecherl to further comprise a brake assembly coupled to the frame assembly and configured to inhibit rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis; and locking the tilt platform at the indexed orientation using the brake; and with the tilt platform in the indexed orientation, supporting the workpiece with the work- support surface. Doing so allows the user to utilize a brake in order to lock the frame assembly in place to allow the work piece to be worked on without any unwanted movements during operations.
Regarding claim 18, Spillane modified discloses: the method of Claim 17, wherein the step of rotationally moving the tilt platform comprises at least one of: moving a first moveable frame (see annotated figure below showing multiple moveable frames (elements 96A)) of the frame assembly along a first curved path (see figures 9-11 showing the moveable frame assembled with the tilting platform (element 42) and moveable along a curved path) to pivot the first moveable frame about the indexing point relative to a base frame of the frame assembly (see figures 9-11 showing the movement of the first moveable frame about the indexing point (element T2 index point) a base frame (see Detail B in the annotated figure below) of the frame assembly); and moving a second moveable frame (see annotated figure below showing multiple moveable frames (elements 96B)) of the frame assembly along a second curved path (see figure 8 showing the moveable frame assembled with the tilting platform (element 42) and moveable along a curved path) of the frame assembly to pivot the second moveable frame about the indexing point relative to the first moveable frame (see figure 8 showing the movement of the first moveable frame about the indexing point (element T1 index point) a base frame (see Detail B in the annotated figure below) of the frame assembly).

    PNG
    media_image2.png
    610
    877
    media_image2.png
    Greyscale

Regarding claim 19, Spillane modified discloses all the elements as stated above in the rejection of claims 17-18, but appears to be silent with respect to the method of Claim 18, wherein the step of locking the tilt platform at the indexed orientation comprises: inhibiting movement of the first moveable frame along the first curved path relative to the base frame, and inhibiting movement of the second moveable frame along the second curved path relative to the first moveable frame.
Beecherl further teaches it was known in the art to have a tooling fixture (Figures 1-10 element 10) with a tilt platform (element 20) indexable about a first and second orthogonal axis (x-y-z axis) comprising wherein the step of locking the tilt platform at the indexed orientation comprises: inhibiting movement see col. 6, ll. 56-67 - col, 7, ll. 2-19 where the prior art states that “yaw motion locking device” (element 35) comprises brake arms and pads (elements 96/98) in order to prevent any unwanted jaw motion and see also col. 7, ll. 33-41 where the prior art states that “pitch motion locking device” (element 76) comprises two brakes (element 105) that is utilized to lock the device in place in order to prevent any unwanted pitch motion, thus inhibiting rotational movements of the tilt platform about the first and second orthogonal axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spillane to incorporate the teachings of Beecherl to provide the step of locking the tilt platform at the indexed orientation in order to inhibit movement. The resultant combination of the brakes of Beecherl now coupled to the base frame and the first moveable frame and coupled to the first moveable frame and the second movable frame as taught as Spillane in order to inhibit movement of the first moveable frame along the first curved path relative to the base frame and inhibit movement of the second moveable frame along the second curved path relative to the first moveable frame. Doing so allows the user to utilize a brake in order to lock the frame assembly in place to allow the work piece to be worked on without any unwanted movements during operations. 
Regarding claim 21, Spillane modified discloses: the method of Claim 17, wherein the step of applying the external force to the work-support surface comprises engaging the work-support surface with the workpiece from the direction opposite the frame assembly (Giving that the external force is not a part of the invention and since the prior art meets the structural limitations as well discloses relationship of the work piece being placed on the work-support surface of the tilt platform (see col. 6, ll. 36-48), the device is capable of performing the claim step).

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
On pages 10-11 of the “Remarks: the applicant argues Spillane does not disclose that a frame assembly supports rotational movement of a tilt platform about a first orthogonal axis and a second orthogonal axis of orthogonal axes, that the tilt platform rotates about the first orthogonal axis and the second orthogonal axis to an indexed orientation in response to an external force acting on the work-support surface from the direction that is opposite the frame assembly, and that a brake assembly locks the tilt platform in the indexed orientation to inhibits further rotational movement of the tilt platform about the first orthogonal axis and the second orthogonal axis. Spillane discloses that a platen is angularly oriented to correspond to an orientation of a portion of a part surface at a designated location using a platen tilting motor. Spillane discloses that a controller communicates with actuators and motors through a motor control panel. The controller is programmed either with CAD data or by manually input data corresponding to a portion of a production part surface at a designated location. The controller controls an X axis linear actuator, a Y axis linear actuator, a Z axis linear actuator, a rotary drive, and a first and second arcuate motion actuators. (Spillane, col. 4, 1. 64 - col. 5, 1. 6; and Figs. 1-3.) Spillane does not disclose that the platen rotates in response to an external force applied to the platen from a direction opposite the tool setting head. Rather, Spillane discloses that the orientation of the platen is completely controlled by the arcuate motion actuators according to instructions from the controller to orient the platen to a portion of the production part surface at the designated location. The Examiner respectfully disagrees. It is noted in the rejection above (pages 3-4) that external forces are a part of the device. Furthermore, the word external clearly shows that the element being mentioned is NOT part of the invention commensurate in scope with these claims. Thus, the limitations of the claim have to modify the actual device and elements which are part of the device and are undetermined would not be inventive subject matter. The claims must always teach how to make and use of the invention. Giving that the device interacts with a work piece and manipulator during operations, an external force is being applied when loading and unloading the work piece, thus meeting the claim limitation. 
Applicant’s arguments with respect to claims 11-15 have been considered but have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/05/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723